UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-8501



LEAMON L. TATUM,

                                              Plaintiff - Appellant,

         versus

MARYLAND HOUSE OF CORRECTION; DIVISION OF
CORRECTION; RICHARD LANHAM, Commissioner,
Department of Correction; WILLIAM L. SMITH,
Warden, Maryland House of Correction; M.
MAGWOOD, Sergeant; CHARLES WHIMS, Dietary
Supervisor,
                                             Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
95-2362-S)

Submitted:   March 26, 1996                 Decided:   April 10, 1996


Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.

Leamon L. Tatum, Appellant Pro Se. Stephanie Judith Lane-Weber,
Assistant Attorney General, Baltimore, Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Tatum v. Maryland House of Correction, No. CA-95-2362-S (D.
Md. Nov. 30, 1995). We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional
process.




                                                         AFFIRMED




                                2